Citation Nr: 1732640	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for GERD/acid reflux.

2. Entitlement to service connection for a right knee condition (claimed as bilateral knee condition)

3. Propriety of the severance of service connection for a left knee condition, effective March 1, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband

ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on the appeal of a December 2011 and a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a hearing before the undersigned Veteran Law Judge in March 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends she is entitled to service connection for GERD/acid reflux and a bilateral knee condition.  However, before the Board can properly adjudicate these claims, further development is necessary.  

VA Examination

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran filed a claim for a bilateral knee condition and GERD/acid reflux in April 2010.  In October 2011, the Veteran was afforded a VA examination, an examination which included the Veteran's knees but failed to evaluate the Veteran's claim for GERD/acid reflux.  A review of the record shows the Veteran never received a VA examination addressing GERD/acid reflux; therefore an examination is required.

In addition, although the October 2011 VA examiner did address the Veteran's right knee, the Board finds the examination inadequate to properly adjudicate the appeal before the Board as the examiner failed to provide an opinion on the Veteran's right knee condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner did not provide a historical account of the Veteran's right knee condition based upon either the Veteran's self-reported medical history or the Veteran's medical records.  Thus, the examination is inadequate to adjudicate the Veteran's claim for a right knee condition.

Manlincon Remand

In a November 2015 rating decision, the RO severed service connection for a left knee condition previously granted to the Veteran in a January 2012 rating decision.  The Veteran disagreed with this decision in January 2016, filing a notice of disagreement (NOD).  The NOD was filed within the requisite time period.  38 C.F.R. §§ 20.201, 20.302.  To date, the RO has not acknowledged receipt of the Veteran's NOD and has not issued a statement of the case (SOC).

After a notice of disagreement has been filed in any claim, the RO is required to issue a SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.28, 19.29, 19.30.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran and her representative which addresses the matter of severance of service connection for a left knee condition.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless she perfects her appeal.

2. Obtain any outstanding treatment records, with the help of the Veteran, from the VA or any other entities the Veteran identifies.

3. The Veteran must be afforded new VA orthopedic and gastroenterologic examinations, with qualified medical professionals, to address the service connection claims for a right knee condition and GERD/acid reflux.  The examiner must review the Veteran's claim file in its entirety.

The examiner(s) must provide opinions for whether it is at least as likely as not (a 50 percent or greater probability) that such disabilities are etiologically related to service.

A complete rationale for any opinions expressed should be provided in a legible report.  In doing so, the examiner(s) should reconcile any contrary medical evidence of record; this includes any relevant private medical opinions.  In particular, the examiner should discuss the Veteran reporting frequent indigestion during her separation examination.

4. After undertaking any other development deemed appropriate, the AOJ must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



